Citation Nr: 0940823	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for angina to include 
as secondary to paroxysmal auricular tachycardia. 

2.  Entitlement to an increased (compensable) disability 
rating for paroxysmal auricular tachycardia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to 
September 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought.  

The Veteran testified before a Decision Review Officer at the 
RO on these matters in November 2007.  During that hearing 
the Veteran testified regarding his psychiatric condition due 
to combat during World War II.  The Board finds that that 
testimony (see pages four and five of the hearing 
transcript), in combination with service and post-service 
treatment records raise an inferred claim for service 
connection for a psychiatric disorder to include post-
traumatic stress disorder.  A claim for an acquired 
psychiatric disorder was last denied in an August 1981 Board 
decision.  This matter is referred to the RO for appropriate 
action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent evidence is against a finding that: an 
angina disorder was present in service; any current angina 
disorder is related to service, or was caused by or 
aggravated by a service-connected disability; and that any 
cardiovascular-renal disease constituting angina manifested 
itself to a compensable degree within a year following 
separation from active duty.

2.  Paroxysmal auricular tachycardia is not shown to be 
manifested by permanent atrial fibrillation, or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia, as documented by 
electrocardiogram (ECG) or Holter monitor.


CONCLUSIONS OF LAW

1.  Angina was not incurred in or aggravated during military 
service; is not proximately due to or the result of a 
service-connected disease or disability; and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  The criteria for a compensable evaluation for paroxysmal 
auricular tachycardia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.31, 4.104, Diagnostic Code 7010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in April 2005 and April 2006.  These documents in 
combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific criteria which 
would provide a basis for the service connection claim and 
increased rating claim on appeal.  The RO has provided 
adequate notice of how effective dates are assigned.  The 
claims were subsequently readjudicated most recently in a 
January 2008 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  


II.  Service Connection for Angina

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and a cardiovascular-renal 
disease (including hypertension and organic heart disease) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, then such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, if the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Veteran claims entitlement to service connection for 
angina, more formally known as angina pectoris (see Dorland's 
Illustrated Medical Dictionary 84 (31st ed. 2007)), to 
include as secondary to his service-connected paroxysmal 
auricular tachycardia.  Angina can be defined as any 
spasmodic, choking, or suffocative pain.  Dorland's 
Illustrated Medical Dictionary 84 (31st ed. 2007).  

Tachycardia is an excessive rapidity in the action of the 
heart; the term is usually applied to a heart rate above 100 
beats per minute in an adult and is often qualified by the 
locus of origin as well as by whether it is paroxysmal or 
nonparoxysmal.   See Dorland's Illustrated Medical Dictionary 
135 (31st ed. 2007).  Tachycardia, is a type of arrhythmia as 
it is an abnormality in the rate of the pulse.  Id. at 135. 

The issue here is initially complicated by the fact that in 
addition to the service-connected paroxysmal auricular 
tachycardia, the Veteran has other cardiac pathology, 
including a diagnosis of coronary artery disease, that is not 
service-connected that impacts the decision on the etiology 
of the claimed angina.    

Angina pectoris is defined as a paroxysmal thoracic pain, 
often radiating to the arms, particularly the left, sometimes 
accompanied by a feeling of suffocation and impending death; 
it is most often due to ischemia of the myocardium and 
precipitated by effort or excitement.  Id at 84.  Ischemia is 
defined as deficiency of blood in a part, usually due to 
functional constriction or actual obstruction of a blood 
vessel.  Id. at 975.  Throughout the record, various 
treatment records show that the Veteran's angina has been 
generally diagnosed as being unstable angina.  This form is 
defined as angina pectoris that occurs unpredictably or 
suddenly increases in severity or frequency; attacks may 
occur without provocation, such as during sleep or rest, and 
may not respond to nitroglycerin, and may be of unusually 
long duration.  Id. at 84.

Review of the record shows that during service, in July 1945 
the Veteran was hospitalized and treated for complaints of 
three recent episodes during which his heart started beating 
rapidly.  The first time was after he drank alcohol.  The 
attack continued for 15 minutes, followed by slight pain in 
the precardium and no other symptoms.  Two weeks prior to the 
present treatment, after drinking alcohol he had another 
similar attack.  About three days prior to the present 
treatment, he had another more severe attack following 
drinking several soft drinks and becoming over-heated.  He 
also had pain in the precardium/chest, shortness of breath, 
dizziness and weakness.  

The Veteran reported that he had had pain in the precardium 
since February 1945.  He reported a past history of having 
Dengue fever in August 1944; and complaints of pain in the 
anterior left chest along with a feeling of being dull and 
drowsy since February 1945.  The treatment provider diagnosed 
paroxysmal auricular tachycardia.  The treatment report noted 
that during the several days since admission, the Veteran had 
been entirely asymptomatic; and there was no evidence of any 
organic heart disease. 

The report of a November 1945 examination shows that the 
heart and blood vessels were evaluated as normal.  The 
Veteran was seen in October 1946 for complaints of pain over 
the heart.  The treatment note states that no disease was 
found.  The Veteran underwent examination in September 1949 
prior to discharge, and was found to have no pertinent 
defects.

After service, the pertinent medical evidence are contained 
in VA and private treatment and examination reports dated 
beginning in 1980.  The report of a February 1980 VA 
examination shows that the Veteran reported that he had had a 
myocardial infarction in February 1979.  He currently 
reported that he was debilitated and had occasional angina 
with exertion.  On examination, the heart did not appear to 
be enlarged.  Apical impulse was normal; the pulse was 
regular; and no abnormal heart sounds or murmurs were heard.  
The heart had a normal sinus rhythm, and X-rays showed a 
normal heart.  The report noted that the Veteran presently 
was under treatment for coronary artery disease.  The report 
contains a diagnosis of arteriosclerotic heart disease with 
history of myocardial infarction in February 1979, and marked 
impairment of exercise activity, and history of angina helped 
by Nitroglycerin.

Private medical records include a report of surgery in 
November 1983.  That report contains a history showing that 
in February 1979 the Veteran was admitted and treated for 
acute inferior myocardial infarction following two weeks of 
intermittent episodes of chest pain.  Since then he had 
experienced intermittent episodes of chest pain, and was 
treated with Inderal and Nitrates, and recently procardia.  
Presently the Veteran underwent cardiac catheterization, 
coronary arteriograms, and coronary bypass times four.  The 
discharge diagnosis was ischemic heart disease.

The report of private hospitalization in February 1991 shows 
that the Veteran was admitted for cardiac evaluation with 
complaints of unstable angina.  The report contains a history 
that the Veteran's past cardiac history really began in 
February 1979, as described above.  Several weeks following 
the November 1983 bypass surgery, the Veteran's angina began 
again.  It was believed that because of his distal disease in 
the right coronary artery, that vein graft became occluded.  
Initially the angina was primarily exertional, but over the 
past several years it had become worse.  Angina was being 
brought on with less exertion, and most recently while at 
rest.  

The treatment provider commented that the Veteran had known 
coronary artery disease, now presented with an increasing 
angina in an unstable pattern, with ischemia demonstrated by 
thallium.  The treatment provider opined that it was likely 
that the problem was either a new lesion in the circumflex or 
a problem with the graft to the left circumflex.

Another private treatment record in February 1991 shows that 
the Veteran presented with increasing angina and an exercise 
thallium test positive in the lateral distribution for 
myocardial ischemia; and that he underwent left heart 
catheterization, selective coronary vein graft arteriography.  
The concluding impression included: severe three vessel 
coronary artery disease; total occlusion of the saphenous 
vein graft to the obtuse marginal artery; diffuse distal 
disease of the left anterior descending and diagonal 
branches; and severe disease of the posterior descending 
artery.  

Private treatment records in December 1993 show that the 
Veteran underwent further evaluation of unstable angina; and 
underwent cardiac catheterization and percutaneous 
transluminal coronary angioplasty of the saphenous vein 
bypass graft to the dominant right coronary system, in 
treatment of diagnosed arteriosclerotic cardiovascular 
disease, status post coronary bypass surgery with unstable 
angina.  

In April 1995 the Veteran underwent further bypass surgery in 
treatment of coronary occlusive disease with unstable angina.  
In January 2004 the Veteran was again hospitalized, with 
complaints of accelerating exertional angina over the 
previous two weeks.  At that time he underwent left heart 
catheterization with coronary arteriography for accelerating 
unstable angina.  

In February 2005, the Veteran was again hospitalized for 
complaints of exertional and postprandial chest pain and 
intermittent nocturnal palpitations.  The private treatment 
record noted recent study findings of inferior subendocardial 
infarction with a large area of ischemia.  Based on these 
findings he underwent left heart catheterization with left 
ventricle angiography and coronary angiography and graft 
angiography. 

In an August 2005 letter, N.S. Babu, M.D., FACC, stated that 
the Veteran had a diagnosis of ischemic cardiomyopathy.  Dr. 
Babu further stated that the Veteran also had severe distal 
small vessel coronary artery disease, which was not suitable 
for any type of intervention; and as a result, the Veteran 
continued to have recurrent angina.  Dr. Babu further stated 
that the Veteran also had tachycardia first diagnosed in 
service, which also caused the Veteran to experience angina.

In a September 2005 statement, Vernon M. Carrigan, M.D., 
stated that the Veteran had arteriosclerotic heart disease 
with stable angina at the time aggravated by peripheral 
vascular insufficiency.  

A private treatment record in November 2006 shows that the 
treatment provider for another condition noted that from a 
cardiac standpoint, the Veteran had been remarkably stable 
and asymptomatic without angina, arrhythmias, or congestive 
heart failure.

The report of a December 2007 VA examination shows that the 
Veteran reported a history of weekly episodes of angina.  
After examination the report contains a diagnosis of coronary 
artery disease status post coronary artery bypass graft in 
1983, 1995, and angioplasty in 1993.  The examiner opined 
that the Veteran's chest pain was secondary to his coronary 
artery disease, and not to his history of service connected 
occasional paroxysmal tachycardia.  He concluded with a 
rationale for that opinion, that supraventricular tachycardia 
is unlikely to cause chest pain.

On review, while the record shows that the Veteran has had a 
chronic angina condition, the preponderance of the evidence 
is against the finding that this condition is related to 
service or to a service-connected disability.  Service 
treatment records show that the Veteran was treated in July 
1945 for episodes of tachycardia and contemporaneous 
complaints of pain over the precordium and other symptoms.  
He was seen once more in October 1946 for complaints only of 
pain over the heart.

Beyond these two treatments in service, angina problems were 
not shown thereafter in service, or at separation.  
Thereafter, there are no medical records showing angina or 
any heart condition until the report of the February 1980 VA 
examination when the Veteran reported having a myocardial 
infarction in February 1979, and current complaints of 
occasional angina with exertion for which he was presently 
being treated.  Private treatment records beginning in 
November 1983 show that the first episodes of chest pain were 
reported to be two weeks before a myocardial infarction in 
February 1979.  

This lengthy period after service without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

The numerous treatment records, many discussed above, show no 
indication that any of the different treating physicians 
attributed the Veteran's angina to his service-connected 
paroxysmal auricular tachycardia.  On the contrary, all of 
the treatment records show that the Veteran's treatment was 
entirely premised on the etiological relationship that the 
Veteran's coronary artery disease caused his angina.  The 
Veteran was treated accordingly.  

The opinion given by the VA examiner at the December 2007 VA 
examination was that the Veteran's chest pain was secondary 
to his coronary artery disease, and not to his history of 
service connected occasional paroxysmal tachycardia.  That 
examiner based the opinion on examination and a review of the 
record that is reflected in the discussion above.  There are 
no opinions directly contrary to this one.  

Dr. Babu provided an opinion in August 2005 that as a result 
of the Veteran's coronary artery disease, the Veteran 
continued to have recurrent angina.  In that statement he 
also subsequently stated that the Veteran had tachycardia 
that also caused the Veteran to experience angina.  To some 
extent this latter opinion suggests an etiological nexus 
favorable to the Veteran's claim.  On this point, however, 
review of February 2005 clinical records of Dr. Babu's 
treatment of the Veteran shows that he made no indication in 
the treatment reports that tachycardia was a causative or 
aggravating agent of the Veteran's angina.  In those records 
of cardiac treatment-arising from complaints of angina-the 
lengthy list of final diagnoses did not include tachycardia.  
Moreover, Dr. Babu explicitly stated that there were no 
documented malignant arrhythmias.  This would include 
tachycardia, which is a type of arrhythmia as it is an 
abnormality in the rate of the pulse.  See Dorland's 
Illustrated Medical Dictionary 135 (31st ed. 2007).     

Further, there is no evidence of a cardiovascular-renal 
disease (including hypertension and organic heart disease)-
as may be referable to angina-within the first year after 
service so as to warrant service connection on the basis of 
the relevant regulatory presumption.  See 38 C.F.R. §§ 3.307, 
3.309.  

The December 2007 VA medical opinion is very persuasive, as 
it was based on correct facts and is supported by rationale.  
Also persuasive is the implicit opinion contained in the 
reports of surgical treatment records discussed showing that 
the various treatment providers predicated treatment on the 
basis that the cause of the angina was the coronary artery 
disease (which is not service connected), not the service-
connected tachycardia.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for angina.  Therefore, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Increased Rating for Paroxysmal Auricular Tachycardia

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Proper evaluation of 
service-connected disabilities requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may, however, experience multiple distinct degrees 
of disability that may result in VA's assignment of different 
levels of compensation during the period beginning from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  
  
The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. 
§ 4.20.

The RO has evaluated the Veteran's paroxysmal auricular 
tachycardia as zero percent disabling, pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7010.  Under that code, permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor, warrants a 10 percent disability rating.  
Paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor warrants a 30 percent disability 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7010.

As noted earlier, in a February 2005 report of private 
treatment by Dr. Babu, he recorded findings that there was no 
documented malignant arrhythmias.  A private treatment record 
in November 2006 shows that the treatment provider noted that 
from a cardiac standpoint, the Veteran had been asymptomatic 
and without arrhythmias.  The report of a December 2007 VA 
examination for arrhythmias contains findings that the 
Veteran's arrhythmia (his paroxysmal auricular tachycardia) 
was intermittent and was last documented in 1946.  That 
report concluded with a diagnosis of history of proximal 
supraventricular tachycardia, not present; which was 
associated with a history of paroxysmal tachycardia in 1946.  

There is no clinical evidence showing that the Veteran's 
paroxysmal auricular tachycardia approximates symptoms 
productive of permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  Since this 
is required in order for a higher rating to be assigned, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim.  The medical findings on 
examination are of greater probative value than the Veteran's 
statements regarding the severity of his paroxysmal auricular 
tachycardia. 

Therefore, the Veteran's paroxysmal auricular tachycardia 
does not meet the schedular criteria for a compensable 
disability rating under 38 C.F.R. § 4.104, Diagnostic Code 
7010.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, as with 
Diagnostic Code 7010, a zero percent evaluation shall be 
assigned when the requirements for compensable evaluation are 
not met.  38 C.F.R. § 4.31.  Thus under Diagnostic Code 7010, 
a zero percent evaluation is proper in this case.

There is no competent evidence that would warrant a higher 
evaluation under any other pertinent diagnostic criteria.  
Specifically, the competent evidence does not show any 
sustained ventricular arrhythmias so as to warrant a 
compensable rating under 38 C.F.R. § 4.104, Diagnostic Code 
7011 (2009).  There are no other applicable codes for the 
service-connected paroxysmal auricular tachycardia, which is 
shown by competent evidence to be essentially asymptomatic.   
 
Finally, there is no evidence that the manifestations of the 
paroxysmal auricular tachycardia are unusual or exceptional 
to demonstrate that the Rating Schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2009) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).


	ORDER

Service connection for angina is denied.

A compensable rating for paroxysmal auricular tachycardia is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


